322 S.W.3d 636 (2010)
George HOWARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93713.
Missouri Court of Appeals, Eastern District, Division Four.
October 12, 2010.
Alexandra Johnson, Mo. Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
George Howard ("Movant") appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his Rule 24.035 motion without an evidentiary hearing because he pleaded facts, not refuted by the record, that if true showed his pleas of guilty were involuntary due to plea counsel's assertion that the evidence against him was overwhelming, and that he had no chance of an acquittal.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).